Citation Nr: 0722142	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from October 25, 1974 to 
April 25, 1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In the July 2002 submission, the veteran also entered a claim 
for service connection for schizophrenia (referred to as a 
psychiatric condition for which he was "now being 
treated").  The July 2004 rating decision denied service 
connection for schizophrenia, and notice of this decision was 
mailed to the veteran on July 9, 2004.  The record does not 
reflect that the veteran subsequently filed a notice of 
disagreement with this decision within one year of notice of 
the decision; therefore, the issue of service connection for 
schizophrenia is not in appellate status before the Board.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2006); Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
does not have a diagnosed disability of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A July 2002 duty to assist letter satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
the letter informed the appellant of what evidence was needed 
to establish the benefits sought, of what VA would do or had 
done, and what evidence he should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim, and asked the appellant to let VA know of any other 
evidence or information that he thought would support his 
claim.    

Available service medical records, VA examination and 
hospitalization reports, private treatment records and 
hospitalization reports, the veteran's multiple written 
submissions, and other lay statements have been associated 
with the record.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence which might 
be relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence regarding ratings or an effective date, 
if service connection benefits were granted on appeal; 
however, because the claim is being denied, no effective date 
will be assigned, so the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection for PTSD requires: medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD that is related to in-
service stressful events that include sexual assaults in 
service.  The competent medical evidence, including VA 
hospitalization reports, treatment records, and examination 
reports, and private hospitalization and treatment records, 
does not show a diagnosed psychiatric disability of PTSD.  An 
October 2002 VA hospitalization report that referred to PTSD 
as part of the past medical history as reported by the 
veteran of having been a victim of childhood and adult sexual 
trauma was a historical report, and not a current diagnosis 
because the examiner did not elicit the symptoms or history 
of symptoms of PTSD.  Neither the October 2002 report, nor 
any other medical evidence of record, reflects that the 
veteran meets the DSM-IV criteria for a diagnosis of PTSD.  
The VA treatment records consistently reflect treatment for a 
current diagnosis of schizophrenia that includes symptoms of 
psychosis and significant anxiety, or an Axis II diagnosis of 
personality disorder, or other non-PTSD Axis I diagnoses.  

Because the weight of the competent medical evidence 
demonstrates that the psychiatric symptomatology has not 
manifested in a diagnosis of PTSD, there is no basis to grant 
service connection for PTSD.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the 
veteran's claim for service connection for PTSD, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


